       Case 2:19-cv-00105-MHT-JTA Document 84 Filed 06/02/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DE’ANGELO MANUEL, #266919,                   )
                                             )
          Plaintiff,                         )
                                             )
  v.                                          ) CIVIL ACTION NO. 2:19-cv-105-MHT-JTA
                                             )
KAY IVEY, et al.,                            )
                                             )
          Defendants.                        )

                                 ORDER ON MOTION

       On June 2, 2021, Defendants Ivey and Head filed a motion to reconsider (Doc. 83)

wherein they seek reconsideration of the order denying their motion to stay discovery (Doc.

No. 80). When liberally construed, Plaintiff seeks declaratory and injunctive relief in the

instant action in the form of his consideration for parole absent the Executive Order entered

by Defendant Ivey placing a moratorium on early parole hearings, which Plaintiff alleges

resulted in the decision to deny him release on parole in January, 2019. Such relief is

permitted by Wilkinson v. Dotson, 544 U.S. 74 (2005). Accordingly, it is

       ORDERED that the motion to reconsider is DENIED.

       DONE this 2nd day of June, 2021.




                            JERUSHA T. ADAMS
                            UNITED STATES MAGISTRATE JUDGE
